UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4243


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ONELIO ESPAILLAT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:04-cr-00147-WDK-001)


Submitted:   October 21, 2011             Decided:   November 1, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Rodolfo Cejas II, Assistant Federal Public Defenders,
Norfolk, Virginia, for Appellant.     Lisa Rae McKeel, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Onelio Espaillat appeals the twenty-four-month

sentence    imposed       upon     revocation      of    his     term    of    supervised

release.     Espaillat’s counsel filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious      grounds     for     appeal,      but    questioning          whether   the

sentence    is     plainly    unreasonable         because       the    district      court

failed to consider the Chapter Seven policy statement range,

improperly       considered        factors       not    permitted       by     18   U.S.C.

§ 3583(e)    (2006),       and     opined    that      supervised       release       was    a

privilege.       Espaillat was advised of his right to file a pro se

supplemental brief, but he did not file one.                     We affirm.

            We     will      not     disturb       a    sentence         imposed      after

revocation of supervised release that is within the prescribed

statutory range and is not plainly unreasonable.                          United States

v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                         In making this

determination,       we    first      consider         whether     the       sentence       is

unreasonable.       Id. at 438.         “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise      of     discretion        than        reasonableness            review     for

[G]uidelines sentences.”              United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks and citations

omitted).



                                             2
           Although     a    district       court   “ultimately       has     broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

the Chapter Seven policy statements in the federal Sentencing

Guidelines manual, as well as the statutory requirements and

factors   applicable    to    revocation      sentences      under    18    U.S.C.

§§ 3553(a), 3583(e) (2006).             Chapter Seven provides that “at

revocation the court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal

history of the violator.”         U.S. Sentencing Guidelines Manual ch.

7, pt. A(3)(b) (2010).        Section 3583 approves consideration of a

majority of the factors listed in § 3553(a), omitting only two.

18 U.S.C. § 3583(e).        Among the omitted factors is the need for

the   sentence   “to   reflect    the   seriousness     of   the     offense,   to

promote respect for the law, and to provide just punishment for

the offense.”    18 U.S.C. § 3553(a)(2)(A).

           Citing Crudup, Espaillat contends that his sentence is

plainly   unreasonable       because    the    district      court    improperly

considered   the   need      to   promote     respect     for   the    law,     the

seriousness of the offense, and the need for just punishment.

We conclude that the district court’s observations regarding the

seriousness of Espaillat’s offense and the need to provide just

                                        3
punishment     and    promote      respect          for    the    law    were     relevant    to

other      required       considerations,             including          “the     nature     and

circumstances of the offense and the history and characteristics

of the defendant,” adequately deterring criminal conduct, and

protecting the public from further crimes of the defendant.                                   18

U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C).                              The district court

noted      Espaillat’s      failure        to       abide     by    the       terms     of   his

supervised release, a factor relevant to Chapter Seven’s policy

that a revocation sentence should focus on the breach of the

court’s      trust.         Moreover,           the       district        court        expressly

considered     the    factors       in     § 3553(a)         that       are     applicable    to

revocation sentences.          We conclude that in light of the district

court’s articulation of factors specifically listed in § 3583,

consideration        of    other        factors       did    not        render    Espaillat’s

sentence plainly unreasonable.

             Espaillat also contends that his sentence was plainly

unreasonable     because      the       district          court    did    not    specifically

reference the Chapter Seven policy statement sentencing range.

Consideration of the range was implicit in the court’s ruling in

light of defense counsel’s concession at the revocation hearing

that a sentence within that range was not necessarily supported

by   the     circumstances         of     Espaillat’s            case    and     the    court’s

detailed reasoning for imposing the statutory maximum sentence.

United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).

                                                4
               We   further    reject      Espaillat’s           contention      that    the

district       court    committed      reversible      error          by    referring      to

supervised release as a privilege.                  First, the district court’s

view of supervised release as a privilege, in a general sense,

is not erroneous.         See generally United States v. Johnson, 529

U.S. 53, 59 (2000) (“Congress intended supervised release to

assist      individuals       in   their     transition          to    community        life.

Supervised release fulfills rehabilitative ends, distinct from

those served by incarceration.”).                   Second, Espaillat points to

no legal authority prohibiting the district court from viewing

supervised release as a privilege.                   We therefore find no error

in   the     district     court’s       expression          of     its      opinion     that

supervised release is a privilege.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm.            This court requires that counsel

inform their client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this      court    for    leave    to       withdraw    from          representation.

Counsel’s motion must state that a copy of the motion was served

on their client.          We dispense with oral argument because the

facts    and    legal   contentions        are     adequately         presented    in    the

                                             5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6